DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17 and 22) in the reply filed on 2/24/2022 is acknowledged.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2022.
Applicant’s species election without traverse of SEQ ID NO: 13 in the reply filed on 3/07/2022 is acknowledged. In so much that SEQ ID NO: 13 appears to be free of the prior art, the species election requirement is withdrawn.
Claims 1-17 and 22 are under consideration on the merits.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 2-7 depend from claim 1 are directed towards methods of forming an N-sulfated heparosan product, but these claims further recite limitations towards mutating the natural amino acid sequences to non-natural amino acid sequences and so it is unclear if methods of mutagenesis are required by the claims or not. Clarification and/or correction is required.
Claim 9-16 are directed towards a non-natural N-sulfotransferase product, but these claims further recite limitations towards mutating the natural amino acid sequences to non-natural amino acid sequences and so it is unclear if these limitations are product-by-process limitations towards methods of mutagenesis and are required by the claims or not. Clarification and/or correction is required.
Claims 3, 4, 6, 7, 11, 12, 14, and 15 are indefinite because they either cancel the limitations of the claims from which they depend or recite the combination of a broad and narrow limitation in the same claim and thus raise a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c). For example, claim 3 depends from dependent claim 2 recites a wherein clause and is directed towards a narrower embodiment of non-natural NST enzymes but must also necessarily incorporate all of the limitations of broader non-natural NST enzymes of claim 2 and so the metes and bounds of claim are blurred because it is unclear if the scope of the claim 2 or claim 3 is controlling with respect to claim 3. Claim 3 does not recite any “further comprising” language that might otherwise 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8, 9, 10, 13, 16, 17, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
See M.P.E.P. § 2163 for a review of the written description requirement. Particularly, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406
Claims 1, 8, 16, 17, and 22 recite generic non-natural N-sulfotransferase enzyme capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS. Notwithstanding the indefiniteness rejections above, claims 2, 5, 9, 10, and 13 depend from either claims 1 or 9 and recite various permutations/combinations of motifs within the claimed non-natural N-sulfotransferase enzyme. See Rosenberg et al. (US 2005/02255962 A1; provided in the IDS dated 11/10/2021) at ¶0003-0008 for a review of PAPS and aryl sulfate as a required substrate and co-factor for sulfotransferases that generate a heparosan end product. See p12684-5 of Kaysser et al. (The Journal of Biological Chemistry (2010), 285(17), p12684-12694; Reference U) for a review of microbial  PAPS-independent aryl sulfate sulfotransferases (ASST’s) which appear to generate non-heparosan end products.
The Journal of Biological Chemistry (2007), 282(11), 8356-8367; Reference V) teaches that mutations in two representative species of O-sulfotransferases that reduce PAPS binding also eliminates or greatly reduces sulfotransferase activity on CDSNS heparin substrates (Abstract; p8357-8, subheading “Determination of the Sulfotransferase Activity”; p8358-9, subheading “The PAPS-binding sites of HS-2OST and CS-2OST”).
Given the unpredictability set forth by Xu that mutations that reduce PAPS binding correlate to the elimination and/or reduction of sulfotransferase activity and that the prior art does not appear to teach non-natural N-sulfotransferase enzyme capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS, the existing knowledge in this field must be considered nascent and unpredictable particularly with respect to any structure-function correlation. See the factors set forth in Capon v. Eshhar 76 USPQ2d 1078 (Fed. Cir. 2005), such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and particularly the predictability of the aspect at issue as “The predictability or unpredictability of the science is relevant to deciding how much experimental support is required to adequately describe the scope of an invention”.
The original disclosure only supports a predictable structure-function correlation for non-natural N-sulfotransferase enzymes capable of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS for the full-length non-natural N-sulfotransferase enzymes, as set forth in claims 3, 4, 6, 7, 11, 12, and 14 and as disclosed by the testing the mutated 49 possible structures (i.e. 30020) whereas the original disclosure only reasonably and predictably shows possession of about 63 species of enzymes capable of meeting the function of claims 1, 8, 16, 17, and 22. Regarding claims 2, 5, 9, 10, and 13, the claimed combinations of motifs are not further recited in the specification and so have not been tested for the functional property of utilizing an aryl sulfate as a sulfo group donor and capable of enzymatically forming an N-sulfated heparosan product in the absence of PAPS, and so cannot be reasonably construed as setting forth a representative number of species that sets forth any predictable structure-function correlation as required under 35 U.S.C. § 112(a) given the lack of predictability in this art.
For the reasons given above, claims 1, 2, 5, 8, 9, 10, 13, 16, 17, and 22 are rejected under 35 U.S.C. § 112(a) for failing to comply with the written description requirement.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653